Citation Nr: 9917332	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-05 291A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to June 30, 1997 
for assignment of a 100 percent evaluation for service-
connected depression.

2.  Entitlement to permanency of a 100 percent rating for 
depression for purposes of eligibility for Survivors' and 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1972 to November 1974.

2.	On June 2, 1999, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Lincoln, 
Nebraska, that the veteran died on April [redacted] 1999. 


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).




ORDER

The appeal is dismissed.




		
S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

